Opinion by
Brown, J.
The record shows that the merchandise consists of trunks of the Douglas fir trees with the limbs cut off, the outer bark peeled, and the tops cut off, used, after being cieosoted or otherwise treated, as piling in the building of wharves on salt water. On the record presented the claim for free entry as round timber under paragraph 1803 was sustained. Kimpland v. United States, G. A. 4685 (T. D. 22122), United States v. McNaughton (5 Ct. Cust. Appls. 114, T. D. 34166), and Guthrie v. United States, G. A. 6488 (T. D. 27744) cited.